FILED
                              NOT FOR PUBLICATION                           NOV 25 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARTHA GARCIA-MERCED, AKA                        No. 13-71290
Martha Macias,
                                                 Agency No. A092-848-982
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Martha Garcia-Merced, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

remand and dismissing her appeal from an immigration judge’s removal order.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims and questions of law. Roman-Suaste v. Holder, 766 F.3d
1035, 1038 (9th Cir. 2014). We deny in part and dismiss in part the petition for

review.

      Because Garcia-Merced is removable under 8 U.S.C. § 1227(a)(2)(B)(i)

based on her conviction for an offense relating to a controlled substance, our

jurisdiction is limited to colorable constitutional claims or questions of law. See 8

U.S.C. § 1252(a)(2)(C)-(D).

      Garcia-Merced’s conviction for possession of marijuana for sale under

California Health and Safety Code § 11359 is categorically an aggravated felony

under 8 U.S.C. § 1101(a)(43)(B), illicit trafficking in a controlled substance, see

Roman-Suaste, 766 F.3d at 1037, which renders her ineligible for asylum, see 8

U.S.C. §§ 1158(b)(2)(A)(ii); 1158(b)(2)(B)(i).

      Garcia-Merced’s drug trafficking offense is presumptively a particularly

serious crime which renders her ineligible for withholding of removal, see id.

§ 1231(b)(3)(B); Rendon v. Mukasey, 520 F.3d 967, 976 (9th Cir. 2008) (“[A]n

aggravated felony containing a drug trafficking element is presumed to be a

particularly serious crime which would make [the applicant] ineligible for

withholding of removal.”), and she has not rebutted this “extraordinarily strong

presumption,” Miguel-Miguel v. Gonzales, 500 F.3d 941, 947 (9th Cir. 2007).


                                           2                                     13-71290
Her remaining challenges to this presumption are foreclosed by Miguel-Miguel v.

Gonzales, 500 F.3d at 948-50.

      Garcia-Merced’s due process claim fails because she received a full and fair

hearing of her claims and a reasonable opportunity to present evidence on her

behalf. Id. at 950. The record does not reflect that Garcia-Merced requested a

continuance to seek post-conviction relief, and her conviction is final for

immigration purposes. See Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1041

(9th Cir. 2011) (“A petitioner may not collaterally attack his state court conviction

on a petition for review of a BIA decision.”).

      Garcia-Merced failed to exhaust her contentions regarding her fear of torture

if returned to Mexico based on past incidents of domestic violence, or that she is

eligible for relief as the battered spouse of a lawful permanent resident. See Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    13-71290